Wright, J.
The principle is, that where one pays the consideration for land, and the title is made to another, there results a trust in the land in favor of him who paid the money by implication of law, because he is deemed the real purchaser; 5 O. R. 256; 4 Kenfs Com. 300. A prima facie exception to this rule is found, where the father pays the consideration, and the conveyance is to the child, which is held an advancement of the child, unless it expressly appear the father did not intend it as such. If that appear, the child holds, intrust;. 2 Mad. Ch. 112; 2 John. Oh. 51; 11 John. R. 107; 5 O. R. 256. The case in hearing seems to us within the general principle, not within the exception. The interest of the intestate in the trust estate, may be reached either by the heirs or creditors. *340If the estate be a trust, it makes no difference that tire debts were not contracted till after the trust was created. The interest of the cestui que trust continued till his death. We hold this land subject to the debts, and decree accordingly, if the money is not paid, that the case go to a master to sell.